In an action to discharge a mortgage on real property owned by the plaintiffs, the plaintiffs appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated March 31,1995, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the Supreme Court that the plaintiffs were barred from commencing this action by the doctrine of collateral estoppel (see, Schwartz v Public Adm’r of County of Bronx, 24 NY2d 65, 71). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.